DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to amendments filed on 3/22/2021. Claims 1 and 16 have been amended. Claims 3, 7-15, and 20 are cancelled. Claims 1, 2, 4-6, and 16-19 are pending.
The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Dao et al. (20100146027) discloses: Residue values of the operands A and C are generated by respective residue generators 117a.  The results from the multiplier 108 are then input to the partial sum and carry register 111, where the residue generators 117a and 117b have either approximately 64 bits data flow capacity 

However, with respect to independent claim 1, and similarly claim 16, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein the extended result comprises a first set of bits comprising leading zeros of the extended result, a second set of bits, a third set of bits, and a fourth set of bits comprising remaining bits to the right of the third set of bits”, “wherein the extended result comprises a first set of bits comprising leading zeros of the extended result, a second set of bits, a third set of bits, and a fourth set of bits comprising remaining bits to the right of the third set of bits”, “storing the residue of the extended result residue less the first portion residue of the extended result received from the residue check path as a first partial result residue; determine a first result residue of the second set of bits; comparing the first partial result residue with the first 

The corresponding dependent claims further limit their corresponding independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1, 2, 4-6, and 16-19 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111